Clark App. No. 2013-CA-72. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Clark County involving the termination of parental rights. On review of the order certifying a conflict, it is determined that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ entry filed January 10, 2014, as follows:
“Do the delayed appeal provisions of App.R. 5(A) extend to cases involving the termination of parental rights?”
The conflict case is In re Westfall Children, 5th Dist. Stark No. 2006 CA 00196, 2006-Ohio-6717.
It is ordered by the court, sua sponte, that this cause is consolidated with Supreme Court case No. 2013- 1932, In re B.C., and that the briefing in case Nos. 2014-0181 and 2013-1932 shall be consolidated. Appellant’s brief shall be filed within 20 days from the date of the entry pursuant to S.Ct.Prac.R. 16.02(A)(1). The parties shall file two originals of each of the briefs permitted under S.Ct.Prac.R. 16.02 through 16.04 and include both case numbers on the cover page of the briefs. The parties shall otherwise comply with the requirements of S.CtPrac.R. 16.01 through 16.04.
It is furthered ordered by the court that the record in case No. 2013-1932 shall be filed into case No. 2014-0181 on the date of this entry.
O’Donnell, Lanzinger, and Kennedy, JJ., dissent.